Citation Nr: 0844107	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma for the period of January 9, 2006 to 
November 3, 2007.

2.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma from November 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to March 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Appellant opened the claim for an increased rating in January 
2006.  During the course of the appeal, a 60 percent rating 
was granted as of November 2007.  The issues on the title 
page have been recharacterized to reflect the issues 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to November 3, 2007, the veteran's asthma is not 
characterized by pulmonary function studies showing a forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
predicted, or; by the ratio of forced expiratory volume to 
forced vital capacity (FEV-1 /FVC) being 40 to 55 percent, 
or; by at least monthly visits to a physician for required 
care of exacerbations, or; by a need for intermittent (at 
least three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  

2.  After November 7, 2004, the veteran's asthma is not 
characterized by pulmonary function studies showing a FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or prenteral) high dose corticosteroid  or immuno-suppressive 
medications.
CONCLUSIONS OF LAW

1.  Prior to November 3, 2007, the criteria for a rating in 
excess of 30 percent for asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.97, Diagnostic Code 6602 (2008).

2.  After November 4, 2007, the criteria for a rating in 
excess of 60 percent for asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in February 2006 and June 2006, as well as the 
January 2007 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The statement of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating.  VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  Additionally, 
the letter dated June 2008 provided adequate notice of how 
effective dates are assigned.  The claim was readjudicated in 
the July 2008 supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).


Analysis

By a Board decision dated September 1997, the Board granted 
service connection for bronchial asthma.  A December 1997 
rating decision by the RO implemented the Board's decision 
granting service connection for bronchial asthma, and 
assigned a noncompensable rating, effective March 1, 1990.  
An August 1998 rating decision granted an increased rating to 
10 percent for bronchial asthma, effective March 1, 1990.  A 
July 1999 rating decision further increased the veteran's 10 
percent rating to 30 percent, effective April 7, 1999.  A May 
2001 Board decision, implemented by a September 2001 RO 
rating decision, granted the veteran a rating of 30 percent 
for bronchial asthma, effective January 15, 1998.  

As noted above, in January 2006, the veteran submitted a 
claim for an increased rating for bronchial asthma and an 
April 2006 rating decision denied the claim.  The veteran 
appealed asserting that his asthma warranted a higher rating.  
On appeal, by a January 2008 rating decision, the RO granted 
the veteran an increased rating of 60 percent for his asthma, 
effective November 4, 2007.  The veteran chose to continue 
his appeal, asserting that his condition warranted a 100 
percent rating.  

VA treatment records dated August to September 2006 reflected 
hospitalization for opiate dependence.  The discharge report 
indicated  that the veteran needed smoking cessation 
counseling and Lev-albuterol inhalers.

Treatment records dated November 2006 to January 2008 
primarily reflected treatment substance abuse, but did 
indicate some treatment for asthma.  The records also 
revealed that the veteran was prescribed albuterol, 
levalbuterol, and combivent to treat his asthma.  
The veteran was afforded a VA examination in November 2007 
for his asthma.  The veteran complained of a chronic cough 
with frequent green sputum and occasional blood.  He reported 
exacerbation of his asthma approximately one time per week.  
The veteran used a combivent inhaler about four times a day 
and an albuterol inhaler about once or twice a day as needed.  
During exacerbations the veteran reported using albuterol up 
to four or five times a day.  He also stated that he borrowed 
his girlfriend's nebulizer and additional albuterol during 
flares.  The examiner noted that the veteran denied a history 
of hospitalizations for asthma and his last trip to the 
emergency room for asthma was about one year ago.  On 
examination lungs were clear to auscultation and percussion 
in all fields.  There was normal excursion of the lungs 
bilaterally.  Respiratory rate was 20 breaths per minute and 
pulmonary function tests showed a moderately severe to severe 
impairment with both obstruction and restriction.  The 
examiner provided a diagnosis of asthma.

Pulmonary Function Tests performed in conjunction with the VA 
examination showed pre-medication scores of a FVC of 51 
percent, a FEV-1 of 46 percent and a FEV-1/FVC of 69 percent.  

The veteran was afforded a hearing in October 2008 before the 
undersigned veterans law judge.  The veteran testified that 
he had respiratory attacks about once a day, with episodes of 
respiratory failure.  He described his symptoms as chest 
pains, and feeling like he couldn't breathe.  To manage his 
symptoms he took albuterol, Combivent and prednisone in pill 
form, as well as used a nebulizer.  The veteran stated that 
he could not walk up stairs or more than a couple of blocks 
without feeling out of breath or needing to use his inhalers.  
The veteran also testified that he could no longer do his job 
as a machinist because certain chemicals he used would 
trigger an attack.  He also stated that he had not worked in 
four or five years.

The present appeal involves the veteran's claim that the 
severity of his service-connected asthma warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

During the pendency of the appeal, VA amended 38 C.F.R. 
§ 4.96, Special provisions regarding evaluation of 
respiratory conditions, effective October 6, 2006.  The Board 
notes that this amendment applies only to Diagnostic Codes 
6600, 6603, 6604, 6825-6833, and 6840-6845.  As the veteran 
is currently rated under Diagnostic Code 6602, the changes in 
the regulation do not apply to the instant claim.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6602, a 100 percent 
evaluation is warranted for bronchial asthma with FEV-1 less 
than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroid  or immuno-
suppressive medications.  A 60 percent evaluation is 
warranted with FEV-1 of 40 to 55 percent predicted, or; with 
a FEV-1 /FVC of 40 to 55 percent, or; at least monthly visits 
to a physician for required care of exacerbations, or; 
intermittent (at least three times per year) courses of 
systemic (oral or parenteral) corticosteroids.  A 30 percent 
evaluation is warranted with a FEV-1 of 56-70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  

As noted above, the veteran is currently rated at 30 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 for the period 
prior to November 3, 2007.  Unfortunately, after review of 
the record, there is no evidence to support a higher rating 
of 60 percent as there is no evidence of PFTs showing a FEV-1 
of 40 to 55 percent predicted, or; with a FEV-1 /FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three times per year) courses of systemic (oral or 
parenteral) corticosteroids.  While the record contains VA 
treatment records dated August 2006 to March 2007, the 
records dated August to September 2006 reflected 
hospitalization for opiate dependence.  The discharge report 
indicated that the veteran needed smoking cessation 
counseling and Lev-albuterol inhalers.  Treatment records 
dated November 2006 to March 2007 primarily reflected 
treatment substance abuse, but did note some treatment for 
asthma.  Significant symptoms warranting an increase were not 
shown, however.   

For the period from November 4, 2007 forward, the veteran is 
currently rated at 60 percent under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  A November 2007 VA examination 
revealed PFTs showed pre-medication scores of a FVC of 51 
percent, a FEV-1 of 46 percent and a FEV-1/FVC of 69 percent.  
Additionally, the VA examiner noted that the veteran used 
albuterol and combivent to treat his asthma, as well as 
occasionally borrowed his girlfriend's nebulizer.  VA 
treatment records during this time period also revealed that 
the veteran was prescribed albuterol, levalbuterol and 
combivent to treat his asthma.  Records did not show, 
however, that the veteran was ever prescribed prednisone in 
pill form, or a nebulizer, despite his testimony that he was 
prescribed both by the VA during his hearing.  Objective 
findings do not warrant a rating in excess of 60 percent.

Moreover, while the veteran testified during his hearing that 
he had respiratory attacks with episodes of respiratory 
failure at least once a day, as a lay person, the veteran 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
the instant case, there is no evidence in the VA treatment 
records that the veteran was ever treated for a respiratory 
attack or episodes of respiratory failure.  Additionally, the 
November 2007 VA examiner noted that the veteran reported 
exacerbations of asthma occurring about once weekly, as well 
as noted that the veteran denied a history of 
hospitalizations for asthma with his last trip to the 
emergency room for asthma being about one year ago.

As such, there is no objective evidence to show that the 
veteran had PFTs showing a FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
required daily use of systemic (oral or prenteral) high dose 
corticosteroid or immuno-suppressive medications.  Thus, an 
evaluation of 100 percent is not warranted for any time 
during the appeal period.  

There are no contentions advanced nor does the evidence 
demonstrate that the asthma is so unusual or abnormal to 
render application of the regular schedular provisions 
impractical.  As such, there is no basis to apply the 
provisions of 38 C.F.R. § 3.321.  While the veteran asserts 
he can not do his old job because of the asthma, it is not 
shown, nor is there objective evidence on file that he is 
unable to work in any position solely due to the service 
connected disorder.  Thus, further extraschedular 
consideration is not indicated.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increased rating for bronchial asthma; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 30 percent is not warranted for 
bronchial asthma for the period of January 9, 2006 to 
November 7, 2007.

A rating in excess of 60 percent is not warranted for 
bronchial asthma for the period after November 4, 2007.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


